5 Things About Mt. Gox’s Crisis
                          Case    1:19-cv-09236 Document 1-27about:reader?url=https://blogs.wsj.com/briefly/2014/02/25/5-thing...
                                                               Filed 10/06/19 Page 1 of 2




                 blogs.wsj.com


                 5 Things About Mt. Gox’s Crisis
                 Paul Vigna
                 2 minutes



                 Mt. Gox, the big bitcoin exchange, has disappeared overnight.
                 Rumors are swirling that it’s insolvent, that a rescue plan is
                 coming from the bitcoin community, and in the confusion
                 questions are being raised about the reliability of bitcoin itself.
                 This may be a story about a private company, but the crisis will
                 have ramifications for the company, the customers doing
                 business with it, and bitcoin itself.

                 Until last summer, Mt. Gox was the biggest trading platform for
                 bitcoin. The firm started operations as a bitcoin exchange in July
                 of 2010, but it began in 2009 as an online exchange for trading
                 cards for Magic: The Gathering (thus, Mt. Gox is an acronym of
                 Magic: The Gathering Online Exchange). In 2011, Jed McCaleb,
                 who started the site, sold it to the Mark Karpeles and his
                 company Tibanne. By 2013, it was handling 70% of all bitcoin
                 trading.

                 But it has been dogged by hacks, glitches and shutdowns
                 throughout its brief life. The exchange suspended withdrawals
                 for two weeks in June and July of 2013, at which time rumors of
                 its solvency were widespread. At the same time, other trading


1 of 2                                                                                                           10/4/19, 5:39 PM
5 Things About Mt. Gox’s Crisis
                          Case    1:19-cv-09236 Document 1-27about:reader?url=https://blogs.wsj.com/briefly/2014/02/25/5-thing...
                                                               Filed 10/06/19 Page 2 of 2


                 platforms, like bitstamp, and BTC-e, have been growing and
                 stealing trading volume.

                 Where Mt. Gox goes, if anywhere, isn’t clear right now, but as
                 the story unfolds, here are five themes to keep in mind.




2 of 2                                                                                                           10/4/19, 5:39 PM
